Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  For example:  a computation component, a communication component, an output component as cited in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2012/0127110 A1 to Amm et al. (Amm), U.S. Patent Application Publication No. US 2014/0152576 A1 to Kim et al. (Kim), U.S. Patent No. 8,810,599 B1 to Tseng and U.S. Patent Application Publication No. 2015/0193005 A1 to Di Censo et al. (Di Censo).
As to claim 1, Amm discloses a universal pointing and interacting (UPI) device (10) (Fig. 2, Par. 25), comprising: an elongated body (12) (Fig. 2, Par. 24) wherein a tip (17) of the UPI device (10) is a frontal end of the longest dimension of the elongated body (12) of the UPI device (10) (Fig. 2, Par. 26) and a main axis of the UPI device is the axis of longest dimension of the elongated body of the UPI device (Fig. 2, Pars. 26, 30); an accelerometer (36) configured to measure acceleration parameters of the UPI device (Figs. 2-3, Par. 31); a camera (18) positioned at (towards) the tip (17) of the UPI device (10) (Figs. 2-3, Pars. 26, 30), wherein the camera (18) is configured to capture at least one image from the tip (17) of the UPI device in a frontal direction of the main axis of the UPI device (Figs. 2-3, Abstract, Pars 20, 30); “a computation component (152 see Fig. 1; [0022]) for processing data of measured acceleration parameters to estimate the orientation of UPI device, of measured magnetic field parameters to estimate the azimuth of UPI device and of image captured by camera to generate a frontal visual representation(which is disclosed on [0022] on the US 2021/0018991)” (32) configured to process the measured acceleration parameters to estimate an orientation of the UPI device (10) (Figs. 2-3, Pars. 30-31), and the at least one captured image to generate a frontal visual representation for the UPI device (Figs. 2-3, Pars. 26, 30-31); “a communication component (154, see Fig. 1; [0022, 0032]) for transmitting and receiving data from and to UPI device and to transmit the generated activation commands(which is disclosed on [0022, 0032] on the US 2021/0018991)” (24) configured to transmit the estimated orientation of the UPI device (Figs. 2-3, Pars. 30-31), and the generated frontal visual representation for the UPI device (10) to a handheld device for the identification of an object of interest (Figs. 2-3, Pars. 27, 30-31), wherein the identification of the object of interest is based on the estimated orientation of the UPI device (Figs. 2-3, Pars. 27, 30-31), on the generated frontal visual representation for the UPI device (Figs. 2-3, Pars. 27, 30-31), on estimated location parameters of the handheld device (40) (Fig. 4, Pars. 32, 34) and on features of objects of interest obtained from a features database (Figs. 5, Pars. 44-46, see also Figs. 2-3, Pars. 27, 30-31); “an output component (140, see Fig. 1; [0027, 0032]) for providing output to the user (which is disclosed on [0027] on the US 2021/0018991)” configured to provide output based on the identity of the object of interest (e.g. when the identity of the pattern/point of interest on the display is recognized, a connection between the host/display and the stylus is activated, and the patterns on the display remain lit) (Figs. 4, 6, Pars. 48, 51, see also Pars. 32, 38, 40, 54), 
Amm does not expressly disclose a magnetometer configured to measure magnetic field parameters of the UPI device; to process the measured magnetic field parameters to estimate an azimuth of the UPI device; to transmit the estimated azimuth of the UPI device; wherein the identification of the object of interest is based on the estimated azimuth of the UPI device; wherein objects of interest are geographical, topographical, urban or commercial objects in the surroundings of the UPI device such 
Kim discloses a magnetometer (152) configured to measure magnetic field parameters of the UPI device (500-6) (Figs. 54-55, Par. 465); to process the measured magnetic field parameters to estimate an azimuth of the UPI device (Figs. 54-55, Par. 465); to transmit the estimated azimuth of the UPI device (Figs. 54-55, Par. 465) wherein the identification of the object of interest is based on the estimated azimuth of the UPI device (Figs. 54-55, Par. 465).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Amm with the teaching of Kim to determine which display mode to activate as suggested by Kim (Par. 465).
Tseng discloses objects of interest are geographical, topographical, urban or commercial objects in the surroundings of the device such that their features are tabulated in a features database (Fig. 1, Col. 8, lines 30-35, see also Col. 8, lines 8-20);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Amm with the teaching of Tseng to improve the information presented to the user as suggested by Tseng (Col. 4, lines 49-50).
Di Censo discloses at least two output components integrated in the UPI device configured to provide outputs to a user of the UPI device based on the identity of the object of interest (Fig. 1, Par. 31), wherein the at least two output components are at 
Tseng further discloses feedback provided to the user can be any form of sensory feedback such as visual feedback, auditory feedback, or tactile feedback (Col. 25, lines 1-11).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Amm with the teaching of Di Censo and Tseng to provide an improved experience to the user as suggested by Di Censo (Par. 31) and to enhance the feedback to the user as suggested by Tseng (Col. 4, lines 49-50).
As to claims 7, see claim 1.  Amm as modified further discloses estimating location parameters of the handheld device (Kim’s 100) using at least one of GPS signals, cellular signals, Wi-Fi signals, Bluetooth signals (Kim’s Par. 315) and dedicated wireless beacons signals (Par. 315).  It would have been obvious to one of ordinary skill in the art to have modified Amm with the teaching of Kim to determine which display mode to activate as suggested by Kim (Par. 465).
As to claim 14, see claim 1.
As to claim 3, Amm discloses at least one component configured to produce activating signals to activate the identified object of interest (activate pairing mode)(Figs. 4, 6, Par. 52, see also Pars. 53-54), wherein the at least one component is at least one of the accelerometer, the magnetometer, the camera (18), a gyroscope (38), a tactile sensor, a microphone and a fingerprint detection sensor (Figs. 4, 6, Par. 52, see also Pars. 53-54).  

As to claim 4, Amm discloses the computation component is further configured to process the produced activating signals to generate activation commands (activate pairing mode) (Figs. 4, 6, Par. 52, see also Pars. 53-54), and wherein the communication component is further configured to transmit the generated activating commands to the identified object of interest (Figs. 4, 6, Par. 52, see also Pars. 53-54).
As to claims 11 and 12, see claim 4.
As to claim 5, Amm discloses the communication component is further configured to transmit the produced activating signals to the handheld device (40) (Figs. 4, 6, Par. 52, see also Pars. 53-54).
As to claim 6, Amm discloses the computation component is further configured to process the produced activating signals to generate intermediate activation signals (Figs. 4, 6, Par. 54, see also Pars. 52-53) and wherein the communication component is further configured to transmit the intermediate activation signals to the handheld device (40) (Figs. 4, 6, Par. 54, see also Pars. 52-53).
As to claim 13, see claim 6.
As to claim 15, Amm discloses the obtained features of the candidates objects of interest comprise of location parameters of the candidate objects of interest (Figs. 4, 6, Pars. 50, 54) and visual descriptions of the candidates objects of interest (e.g. QR code, a 2D code, a bar code, etc.) (Figs. 4, 6, Pars. 50, 54; see also Par. 35).
As to claim 16, Amm as modified discloses processing at least one of the visual descriptions of candidate objects of interest and the frontal visual representation for the UPI device (e.g. QR code, a 2D code, a bar code, etc.) (Amm’s Figs. 4, 6, Pars. 50, 54; .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 10-16 have been considered but are moot in view of the new ground(s) of rejection.  
Examiner notes that the new claim elements are now addressed by reference Tseng and Di Censo as necessitated by amendments.  Please see above for full basis of rejection as taught by Amm in view of Kim, Tseng and Di Censo.

The Examiner initiated an interview to place the application in condition for allowance.  An Examiner’s Amendment is not authorized.  The proposed amendment are as follows:
Claim 1 (Currently amended): A universal pointing and interacting (UPI) device, comprising:

an elongated body wherein a tip of the UPI device is a frontal end of the longest dimension of the elongated body of the UPI device and a main axis of the UPI device is the axis of longest dimension of the elongated body of the UPI device;

an accelerometer configured to measure acceleration parameters of the UPI device;

a magnetometer configured to measure magnetic field parameters of the UPI device;

a camera positioned at the tip of the UPI device, wherein the camera is configured to capture objects from the tip of the UPI device in a frontal direction of the main axis of the UPI device;

a computation component configured to process the measured acceleration parameters to estimate an orientation of the UPI device, the measured magnetic field parameters to estimate an azimuth of the UPI device and of the captured objects to generate a frontal visual representation for the UPI device;

a communication component configured to transmit the estimated orientation of the UPI device, the estimated azimuth of the UPI device and the generated frontal visual representation for the UPI device to a handheld device, for the identification of one of the objects of interest, wherein the objects of interest are geographical, topographical, urban or commercial objects in the surroundings of the UPI device such that their [[features]] shapes are tabulated in a features database and wherein the identification of the object of interest is based on the estimated orientation of the UPI device, on the estimated azimuth of the UPI device, on the generated frontal visual representation for the UPI device, on estimated location parameters of the handheld device using at least one of GPS signals, cellular signals, WiFi signals, Bluetooth signals and dedicated wireless beacons signals and on [[features]] shapes of objects of interest obtained from the features database; 

wherein the UPI device and the handheld device are in the same vicinity;

at least two output components integrated in the UPI device configured to provide outputs to a user of the UPI device based on the identity of the object of interest, wherein the at least two output components are at least two of an LED, a vibration motor, a loudspeaker and a screen.

A similar amendment would be required for independent claim 6 as well as any correction to dependent claims to correct antecedent issues if any.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,782,796  to Li et al. teaches a mixed reality system configured to identify features of a physical environment to thereby use to identify the object of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692     


/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692